Case 2:20-cv-00018-DLI-CLP Document 1 Filed 01/02/20 Page 1 of 11 PageID #: 1



  Steven John Moser (SM1133)
  MOSER LAW FIRM, P.C.
  3 School Street, Suite 207B
  Glen Cove, New York 11542
  516.671.1150
  smoser@moseremploymentlaw.com

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  Kristy Pflug, Anne Di Iorio and Joseph Montaldo,

                                               Plaintiffs,   Case No. 20-cv-00018

                        - against -
                                                             COMPLAINT
  The County of Suffolk,
                                                             Jury Trial Demanded
                                             Defendant.


                                      INTRODUCTION

         1.      This action is brought by Plaintiffs Kristy Pflug, Anne Di Iorio, and

  Joseph Montaldo (“Plaintiffs”), against the County of Suffolk (“Defendant” or “County”)

  under Title I of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12111 et seq.,

  which incorporates, through 42 U.S.C. § 12117(a), the powers, remedies, and procedures

  set forth in Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et

  seq.

         2.      This action is also brought to remedy disability discrimination under the

  New York State Human Rights Law (“NYSHRL”)(N.Y. Executive Law § 290, et seq.).

                              JURISDICTION AND VENUE

         3.      This Court has jurisdiction over the Plaintiff’s ADA claims under 42

  U.S.C. §§ 12117(a) and 2000e-5(f), and 28 U.S.C. §§ 1331.
Case 2:20-cv-00018-DLI-CLP Document 1 Filed 01/02/20 Page 2 of 11 PageID #: 2



          4.      This Court has supplemental jurisdiction over the Plaintiff’s claims arising

  under the NYSHRL pursuant to 28 U.S.C. § 1337 because such claims form part of the

  same case or controversy asserted under the ADA.

          5.      Venue is proper in this district under 28 U.S.C. § 1391(b) because: (1) all

  parties reside in this District and (2) the events and omissions giving rise to the claims

  alleged in this Complaint occurred within this District.

                                EXHAUSTION OF REMEDIES

          6.         Plaintiffs have satisfied all procedural requirements prior to commencing

  this action in that they timely filed charges of discrimination with the United States Equal

  Employment Opportunity Commission. The charges were forwarded by the EEOC to

  United States Attorney’s Office for the Eastern District of New York when conciliation

  efforts failed. The Plaintiffs received notice of their right to file suit from the U.S.

  Attorney’s Office for the Eastern District of New York, copies of which are annexed

  hereto as Exhibits 1, 2 and 3. The instant complaint has been filed within ninety days of

  receipt thereof.

                                            PARTIES

          7.      Plaintiff Kristy Pflug (“Ms. Pflug”) is a natural person and resident of the

  County of Suffolk.

          8.      Plaintiff Anne Di Iorio (“Ms. Di Iorio”), is a natural person and resident of

  the County of Suffolk.

          9.      Plaintiff Joseph Montaldo (Mr. Montaldo), is a natural person and resident

  of the County of Suffolk

          10.     The County of Suffolk is a County Government within the State of New

  York.

                                                 2
Case 2:20-cv-00018-DLI-CLP Document 1 Filed 01/02/20 Page 3 of 11 PageID #: 3



            11.   Defendant is a person within the meaning of 42 U.S.C. §§ 12111(7) and

  2000e(a).

            12.   Defendant is an employer within the meaning of 42 U.S.C. § 12111(5),

  and a covered entity within the meaning of 42 U.S.C. § 12111(2) and 29 C.F.R. § 1630.2.

            13.   Defendant is an employer within the meaning of N.Y. Exec. Law § 292(5).

                                FACTUAL ALLEGATIONS

            14.   The County has operated a 911 Call Center in Yaphank, Suffolk County,

  New York for at least 10 years.

            15.   The employees of the County working at the 911 Call Center include

  Emergency Complaint Operators, Emergency Complaint Operators (Spanish Speaking),

  Public Safety Dispatchers I (PSD I), Public Safety Dispatchers II (PSD II), and Public

  Safety Dispatchers III (PSD III)(collectively “911 Titles” or “911 Employees”).

            16.   Emergency Complaint Operators answer 911 calls and other non-

  emergency calls within the County of Suffolk.

            17.   Public Safety Dispatchers are involved in dispatching mobile public safety

  units and rescue units, including police, through operation of a two-way radio.

            18.   Public Safety Dispatchers, when not dispatching public safety and rescue

  units, answer 911 calls.

            19.   911 Employees perform an important public safety function.

            20.   911 Employees are at a high risk for PTSD and stress related illnesses

  such as, heart disease, diabetes, lupus and other autoimmune diseases.

            21.   At times since 2012 the County has failed to adequately staff the 911

  Titles.



                                               3
Case 2:20-cv-00018-DLI-CLP Document 1 Filed 01/02/20 Page 4 of 11 PageID #: 4



             22.   The County permitted the 911 Call Center to become dangerously short-

  staffed.

             23.   As a result, the County has imposed the additional job requirement on 911

  Employees to work mandated overtime on a regular basis (referred to as “mandates” or

  “being mandated”).

             24.   A mandate typically consists of an additional 4 hours of work at the end of

  the 911 Employee’s 8-hour tour of duty.

             25.   The County implemented a policy of deeming individuals unable to work

  mandates as “unfit for duty.”

             26.   The County implemented a policy of refusing to accept medical requests

  from 911 Employees for accommodations.

             27.   The County implemented a policy of refusing to accept medical requests

  to be relieved from mandates.

             28.   Plaintiff Kristy Pflug is a former employee of the County of Suffolk.

             29.   Plaintiff Kristy Pflug incorporates by reference the allegations in her

  EEOC charge, a copy of which is annexed hereto as Exhibit 4, as if fully set forth herein.

             30.   Plaintiff Anne Di Iorio is a former employee of the County of Suffolk.

             31.   Plaintiff Anne Di Iorio incorporates by reference the allegations in her

  EEOC charge, a copy of which is annexed hereto as Exhibit 5, as if fully set forth herein.

             32.   Plaintiff Joseph Montaldo is a former employee of the County of Suffolk

             33.   Plaintiff Joseph Montaldo incorporates by reference the allegations in her

  EEOC charge, a copy of which is annexed hereto as Exhibit 6, as if fully set forth herein.




                                                 4
Case 2:20-cv-00018-DLI-CLP Document 1 Filed 01/02/20 Page 5 of 11 PageID #: 5



                                    COUNT I
                           FAILURE TO ACCOMMODATE
                TITLE I OF THE AMERICANS WITH DISABILITIES ACT

          34.     Plaintiffs incorporate each and every preceding paragraph herein by

  reference as if set forth fully herein.

          35.     An employer discriminates against an otherwise qualified individual on

  the basis of disability when it does not make “reasonable accommodations to the known

  physical or mental limitations” of the individual, unless the employer “can demonstrate

  that the accommodation would impose an undue hardship on the operation of the

  business . . . .” 42 U.S.C. § 12112(b)(5)(A); 29 C.F.R. § 1630.9(a).

          36.     The Plaintiffs suffered from physical or mental impairments that

  substantially limited one or more major life activities.

          37.     During all relevant times, Plaintiffs were qualified for their positions with

  Defendant because they could perform the essential functions of their jobs with or

  without a reasonable accommodation. 42 U.S.C. § 12111(8), 29 C.F.R. § 1630.2(m).

          38.     The Defendant knew that the Plaintiffs had limitations.

          39.     Defendant never initiated or engaged in an interactive process with the

  Plaintiffs.

          40.     Defendant did not offer reasonable accommodations to the Plaintiffs.

          41.     Defendant’s actions were undertaken intentionally, willfully, and

  maliciously.

                              COUNT II
       FAILURE TO ACCOMMODATE UNDER THE HUMAN RIGHTS LAW
                   N.Y. EXECUTIVE LAW § 290, ET SEQ.

          42.     Plaintiffs incorporate each and every preceding paragraph herein by

  reference as if set forth fully herein.

                                                5
Case 2:20-cv-00018-DLI-CLP Document 1 Filed 01/02/20 Page 6 of 11 PageID #: 6



          43.       The Human Rights Law requires employers to provide a reasonable

  accommodation for an employee's known disability. NY. Exec. Law § 296(3).

          44.       The Plaintiffs suffered from physical, mental or medical impairments

  resulting from anatomical, physiological, genetic or neurological conditions which

  prevented the exercise of a normal bodily function or were demonstrable by medically

  accepted clinical or laboratory diagnostic techniques, had a record of such an impairment

  or had a condition regarded by others as such an impairment.

          45.       Upon the provision of reasonable accommodations, the foregoing

  conditions would not prevent the Plaintiffs from performing in a reasonable manner their

  job activities.

          46.       The Plaintiffs’ conditions were known to the Defendant.

          47.       Defendant never initiated or engaged in an interactive process with the

  Plaintiffs.

          48.       Defendant did not offer reasonable accommodations to the Plaintiffs.

                                   COUNT III
                          INTENTIONAL DISCRIMINATION
                TITLE I OF THE AMERICANS WITH DISABILITIES ACT

          49.       Plaintiffs incorporate each and every preceding paragraph herein by

  reference as if set forth fully herein.

          50.       The ADA prohibits employers from discriminating against a qualified

  individual on the basis of disability in the hiring, or discharge of employees, and other

  terms, conditions, and privileges of employment. 42 U.S.C. § 12112.

          51.       The Plaintiffs suffered from physical or mental impairments that

  substantially limited one or more major life activities, had a record of such an

  impairment, and were regarded as having an impairment by Defendant.
                                                 6
Case 2:20-cv-00018-DLI-CLP Document 1 Filed 01/02/20 Page 7 of 11 PageID #: 7



          52.       During all relevant times, Plaintiffs were qualified for their positions with

  Defendant because they could perform the essential functions of their jobs with or

  without a reasonable accommodation. 42 U.S.C. § 12111(8), 29 C.F.R. § 1630.2(m).

          53.       By its conduct, Defendant has intentionally discriminated against

  Plaintiffs because of their disabilities in violation of Title I of the ADA, 42 U.S.C. §

  12111, et seq., and its implementing regulation, 29 C.F.R. Part 1630.

          54.       Defendant’s actions were undertaken intentionally, willfully, and

  maliciously.

                                       COUNT IV
                             INTENTIONAL DISCRIMINATION
                             N.Y. EXECUTIVE LAW 290, ET SEQ.

          55.       Plaintiffs incorporate each and every preceding paragraph herein by

  reference as if set forth fully herein.

          56.       It is an “unlawful discriminatory practice for an employer” because of a

  person’s disability “to refuse to hire or employ or to bar or to discharge from employment

  such individual or to discriminate against such individual in compensation or in terms,

  conditions or privileges of employment.” N.Y. Exec. Law § 296(1)(a).

          57.       The Plaintiffs suffered from physical, mental or medical impairments

  resulting from anatomical, physiological, genetic or neurological conditions which

  prevented the exercise of a normal bodily function or were demonstrable by medically

  accepted clinical or laboratory diagnostic techniques, had a record of such an impairment

  or had a condition regarded by others as such an impairment.

          58.       Upon the provision of reasonable accommodations, the foregoing

  conditions would not prevent the Plaintiffs from performing in a reasonable manner their

  job activities.
                                                  7
Case 2:20-cv-00018-DLI-CLP Document 1 Filed 01/02/20 Page 8 of 11 PageID #: 8



          59.     By its conduct, Defendant intentionally discriminated against Plaintiffs

  because of their disabilities in violation of the New York State Human Rights Law. NY

  Exec. Law § 296.

                                   COUNT V
                                 RETALIATION
                TITLE I OF THE AMERICANS WITH DISABILITIES ACT

          60.     Plaintiffs incorporate each and every preceding paragraph herein by

  reference as if set forth fully herein.

          61.     By its conduct, Defendant has violated the Anti-Retaliation provision of

  Title I of the ADA, 42 U.S.C. § 12203.

          62.     It is unlawful for any “person” to “discriminate against any individual

  because such individual has opposed any act or practice made unlawful by” the ADA. 42

  U.S.C.S. § 12203(a)

          63.     It is further “unlawful to coerce, intimidate, threaten, or interfere with any

  individual in the exercise or enjoyment of. . .any right granted or protected by” the ADA.

  42 U.S.C.S. § 12203(b).

          64.     The Defendant is a “person” under 42 U.S.C.S. § 12111 (incorporating by

  reference the definition of “person” under 42 U.S.C.S. § 2000e).

          65.     The Plaintiffs each had a good faith belief that they suffered from

  disabilities and that they were protected by the ADA.

          66.     The Plaintiffs opposed the Defendant’s unlawful discriminatory practices

  and sought to enjoy their rights under the ADA by, inter alia, requesting

  accommodations.

          67.     The Defendant retaliated against the Plaintiffs because of their protected

  activity.
                                                8
Case 2:20-cv-00018-DLI-CLP Document 1 Filed 01/02/20 Page 9 of 11 PageID #: 9



          68.     The Defendant coerced, intimidated, threatened and interfered in the

  exercise and enjoyment of the Plaintiffs’ rights.

          69.     Defendant’s actions were undertaken intentionally, willfully, and

  maliciously.

                                    COUNT VI
                                  RETALIATION
                        NEW YORK STATE HUMAN RIGHTS LAW

          70.     Plaintiffs incorporate each and every preceding paragraph herein by

  reference as if set forth fully herein.

          71.     It is unlawful “[f]or any employer, [] to discharge, expel or otherwise

  discriminate against any person because he or she has opposed any practices forbidden

  under this article or because he or she has filed a complaint, testified or assisted in any

  proceeding under this article. N.Y. Exec. Law § 296(1)(e).

          72.     Plaintiffs engaged in activity protected by N.Y. Exec. Law § 296(1)(e).

          73.     The Defendant discriminated against the Plaintiffs because of their

  protected activity.

                                   COUNT VII
                       DISPARATE IMPACT DISCRIMINATION
                TITLE I OF THE AMERICANS WITH DISABILITIES ACT

          74.     Plaintiffs incorporate each and every preceding paragraph herein by

  reference as if set forth fully herein.

          75.     Discriminating against a qualified individual on the basis of disability

  includes “utilizing standards, criteria, or methods of administration . . . that have the

  effect of discrimination on the basis of disability”. 42 U.S.C. § 12112(b)(3).

          76.     The County permitted the 911 Titles to become dangerously short-staffed.



                                                9
Case 2:20-cv-00018-DLI-CLP Document 1 Filed 01/02/20 Page 10 of 11 PageID #: 10



          77.      As a result, the County imposed the additional job requirement on 911

   Employees to work mandated overtime on a regular basis.

          78.      The County implemented a policy of deeming individuals unable to work

   mandated overtime as “unfit for duty.”

          79.      The County implemented a policy of refusing to accept medical requests

   for accommodations under the ADA.

          80.      The County implemented a policy of refusing to accept medical requests

   to be excused from mandates.

          81.      The County deemed a failure to work mandates as misconduct punishable

   by discipline, up to and including termination.

          82.      These standards, criteria, and methods of administration have had a

   disparate impact on qualified individuals with disabilities, including, the Plaintiffs.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff seeks:

                a. That the practices of the County complained of herein be determined and

                   adjudged to constitute violations of the ADA and the New York State

                   Human Rights Law;

                b. An injunction against the County from engaging in each of the unlawful

                   practices and policies set forth herein;

                c. An award of damages arising from loss of past and future income and

                   other damages;

                d. An award of damages for mental anguish and emotional distress;

                e. For all relief available under the ADA and the New York State Human

                   Rights Law, including punitive damages and reinstatement;
                                                 10
Case 2:20-cv-00018-DLI-CLP Document 1 Filed 01/02/20 Page 11 of 11 PageID #: 11



             f. prejudgment interest;

             g. reasonable attorneys’ fees and costs of the action;

             h. such other appropriate relief as the interests of justice require.

                                       JURY DEMAND

         Plaintiffs hereby requests a trial by jury.

   Dated: Glen Cove, New York
          January 2, 2020

                                                 Respectfully,

                                                 MOSER LAW FIRM, P.C.




                                                 _____________________________
                                                 By: Steven J. Moser, Esq. (SM1133)
                                                 3 School Street, Suite 207B
                                                 Glen Cove, New York 11542
                                                 516.671.1150
                                                 smoser@moseremploymentlaw.com




                                               11
